RABINOWITZ, Justice
(dissenting).
Since the discriminatory activities on ap-pellee union’s part for which appellant seeks redress allegedly occurred during the period from 1961 through 1963, appellant is rem-ediless if exclusive jurisdiction over the subject matter of appellant’s complaint is determined to be vested in the National Labor Relations Board.1 I am fully cognizant of the fact that this possibility is, in and of itself, not a sufficient basis upon which to distinguish, or to avoid the impact of, established pre-emption principles. Yet, there are two significant considerations in this appeal which, when considered with the foregoing possibility, have led me to differ with the majority’s disposition.
Approximately three weeks after the case at bar had been argued to this court, the Supreme Court of the United States decided Vaca v. Sipes.2 It is my belief that the decision in Vaca is of such importance to the correct resolution of this appeal that the parties should be given the opportunity of submitting supplementary briefs and further oral argument. The status of Perko3 Borden,4 and Gonzales 5 and their applicability to the pleadings in this case, in light of the Vaca opinion, are questions deserving of adversary presentation.
In Vaca, an action was brought against a union, in a state court, alleging plaintiff was discharged from employment in violation of a collective bargaining contract between his employer and the union, and that the union had arbitrarily refused to take plaintiff’s grievance to arbitration. In holding that jurisdiction of the state court was not pre-empted, the majority first emphasized that:
It is now well established that, as the exclusive bargaining representative of the employees * * * the Union had a statutory duty fairly to represent all of those employees, both in its collective bargaining * * * and in its enforcement of the resulting collective bargaining agreement * * *.6
After finding that the primary justification for the pre-emption doctrine was not applicable to cases involving alleged breaches of a union’s duty of fair representation,7 the Supreme Court said:
*1581947, intended to oust the courts of their traditional jurisdiction to curb arbitrary-conduct by the individual employee’s statutory representative.
*157[W]e cannot assume * ⅝ * that Congress, when it enacted NLRA § 8(b) in
*158There are also some intensely practical considerations which foreclose pre-emption of judicial cognizance of fair representation duty suits, considerations which emerge from the intricate relationship between the duty of fair representation and the enforcement of collective bargaining contracts. For the fact is that the question of whether a union haá breached its duty of fair representation will in many cases be a critical issue in a suit under LMRA § 301 charging an employer with a breach of contract. * * * Under this section, courts have jurisdiction over suits to enforce collective bargaining agreements even though the conduct of the employer which is challenged as a breach of contract is also arguably an unfair labor practice within the jurisdiction of the NLRB. Garmon and like cases have no application to § 301 suits. Smith v. Evening News Assn., 371 U.S. 195, 83 S.Ct. 267, 9 L.Ed.2d 246.8
A further basis for my disagreement with the majority is the fact that it is possible to read appellant’s complaint as stating a cause of action based upon the union’s breach of the dispatch-priority provisions of the governing collective bargaining agreement.9 Under section 301 of the Labor Management Relations Act, state courts are not divested of jurisdiction over the subject matter of such a cause of action even though arguably, or concededly, unfair labor practices were involved.10 Although appellant’s counsel did not make this argument to the superior court, or to this court, I believe that it would advance justice to permit counsel to brief this matter.

. 29 Ü.S.C. § 160(b) (1964) provides in part:
That no complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of the charge with the Board * *


. 386 U.S. 171, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967). Justice White wrote for the majority. Justice Portas, joined by the Chief Justice and Justice Harlan, concurred in the judgment of reversal but disagreed with the majority’s conclusion that the National Labor Relations Board did not have exclusive jurisdiction. Justice Black dissented.


. Local No. 207, Intern. Ass’n of Bridge, Structural and Ornamental Iron Workers Union v. Perko, 373 U.S. 701, 83 S. Ct. 1429, 10 L.Ed.2d 646 (1963).


. Local 100 of United Ass’n of Journeymen, etc. v. Borden, 373 U.S. 690, 83 S. Ct. 1423, 10 L.Ed.2d 638 (1963).


. Intern. Ass’n of Mach. v. Gonzales, 356 U.S. 617, 78 S.Ct. 923, 2 L.Ed.2d 1018 (1958).


. Vaca v. Sipes, 386 U.S. 171, 176, 87 S. Ct. 903, 909, 17 L.Ed.2d 842, 850 (1967).


. This portion of the opinion reads:
A primai-y justification for the preemption doctrine — the need to avoid conflicting rules of substantive law in the labor relations area and the de-six-ability of leaving the development of such x-ulos to the administrative agency *158created by Congress for that purpose— is not applicable to cases involving alleged breaches of the union duty of fair representation.
Id., 386 U.S. at 180, 87 S.Ct. at 912, 17 L.Ed.2d at 852.


. 386 U.S. at 183, 87 S.Ct. at 913, 17 L. Ed.2d at 853-854.


. In paragraph III of appellant’s complaint, it is alleged in part:
That during the years 1961, 1962 and 1963 plaintiff was duly registered for work as provided under the Constitution, By-Laws, and collective ’bwrgaiiv-ing agreement for employment and was classified on List A which list enjoyed the right to prior employment * * *. That, however, in violation of plaintiff’s right, he was not referred to employment for which he was entitled * ⅜ *. [emphasis added]
Paragraph IV of appellant’s complaint alleged:
That at all times plaintiff has performed all the necessary requirements under the Union’s constitution, by-laws and collective bargaining agreement so that he was entitled to List A rights; in particular the opportunity to be referred for employment, [emphasis added]
Note: Appellees’ amended answer stated in part:
The plaintiff, under the collective bargaining agreement between the Plumbing Contractors of Alaska, Inc. and Local 367 failed to exhaust his administrative remedies provided in said agreement.


. Vaca v. Sipes, 386 U.S. 171, 87 S.Ct. 903, 17 L.Ed.2d 842, 854 (1967); Atkinson v. Sinclair Ref. Co., 370 U.S. 238, 82 S.Ct. 1318, 8 L.Ed.2d 462 (1962); Local 174, Teamsters, etc. v. Lucas Flour Co., 369 U.S. 95, 82 S.Ct. 571, 7 L.Ed.2d 593 (1962); Charles Dowd Box Co. v. Courtney, 368 U.S. 502, 82 S.Ct. 519, 7 L.Ed.2d 483 (1962).